DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election of SEQ ID NOs 1, 5, and 7 of Species Group A in the reply filed on 19 January 2021 is acknowledged. SEQ ID NOs: 1, 5, and 7 was found free of the art.  Search and examination was extended to SEQ ID NOs: 2-4 and 6.  

Application Status
The Amendments and Remarks filed 04 August 2021 in response to the Office Action of 04 May 2021 are acknowledged and have been entered. Claims 20-34, 37-39, and 40-42 are pending and being examined on the merit.
Any rejection or objection not reiterated herein has been overcome by amendment to the claims.

Information Disclosure Statement
The information disclosure statements (IDS) filed 8/4/2021, 8/16/2021 and 10/06/2021 have been considered.

Terminal Disclaimer
The terminal disclaimer filed on 8/4/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10544390 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn - Double Patenting
The rejection of claims 20-34 and 36-40 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10544390 in view of Reth (US 20130004999A1) has been withdrawn due to the filing of the terminal disclosure (see above).
The provisional rejections of claims 20, 25-34, and 36-40 on the ground of nonstatutory
double patenting as allegedly unpatentable over claim 67 of copending Application No. 16/722,658 and claims 47-51 of copending Application No. 16/722,647; and the provisional rejection of claims 20-34 and 36-40 on the ground of nonstatutory double patenting as allegedly unpatentable over claims 92-113 of copending Application No. 16/620,188 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alexia S. Dilg (Reg. No. 78,052) on 09 November 2021.
The application has been amended as follows:
Claim 27 (Currently Amended) The promoter ladder accordingly to claim 26, wherein said at least one heterologous target gene is a gene that is selected from the group consisting of: aspartate-semialdehyde dehydrogenase, 4-hydroxy-tetrahydrodipicolinate synthase, dihydrodipicolinate reductase, 2,3,4,5-tetrahydropyridine-2-carboxylate N-succinyltransferase, N-succinyldiaminopimelate aminotransferase, succinyl-diaminopimelate desuccinylase, diaminopimelate epimerase, diaminopimelate decarboxylase, diaminopimelate dehydrogenase, aspartokinase lysc alpha and beta subunits, aspartate aminotransferase, glucose-specific enzyme II BC component of phosphotransferase System (PTS), glucose-6-phosphate 1-dehydrogenase, glucose-6-phosphate isomerase, transketolase, 6-phosphofructokinase 1, phosphoenolpyruvate carboxylase, pyruvate carboxylase, isocitrate dehydrogenase, phosphoenolpyruvate carboxykinase (GTP), oxaloacetate decarboxylase, homoserine kinase, homoserine dehydrogenase, and threonine synthase.

Claim 41 (Currently amended) A recombinant polynucleotide comprising 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art is provided in the Office action mailed 05/04/2021 on pages 13. Search and Examination was extended to SEQ ID NOs: 2-4, 6, and 8. SEQ ID NOs: 2-4 and 8 Corynebacterium glutamicum strain CP18, complete genome, published 11/24/2015). CP012194.1 teaches the complete genome of Corynebacterium glutamicum which comprises sequences that are 100% identical to SEQ ID NOs: 2-4 and 8.  However it would not have been obvious to one skilled in the art to choose these particular sequences as promoter sequences out of the entire genome.  Thus, taken together, the prior art does not teach promoters having the specific sequences of SEQ ID NOs: 1-5 and SEQ ID NOs 7-8 and therefore the prior art does not teach or reasonable suggest a promoter ladder sequence comprising at least three promoter polynucleotide sequences selected from the group consisting of SEQ ID NOs: 1-8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 20-34, 37-39, and 40-42 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.G./Examiner, Art Unit 1636                  


/NANCY J LEITH/Primary Examiner, Art Unit 1636